Citation Nr: 1147001	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  08-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative spondylosis with disc degeneration of cervical spine; herniated nucleus pulposus, C-3-4, C-4-5, and C-5-6 (cervical spine disability).

2.  Entitlement to an initial rating higher than 10 percent for left foot pes planus with plantar fasciitis and residuals of fracture of left foot.

3.  Entitlement to an initial rating higher than 10 percent for right foot pes planus with plantar fasciitis and heel spur of right foot.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1985 to April 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This rating decision granted the Veteran's claims for service connection for the cervical spine disability (20 percent initial rating), left foot pes planus (10 percent initial rating), and right foot pes planus (10 percent initial rating); all ratings were assigned retroactively effective from May 1, 2005, the day after discharge.  The Veteran appealed for higher initial ratings. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

Jurisdiction over his claims was subsequently transferred to the RO in New Orleans, Louisiana, and that office forwarded the appeal to the Board.

The issue of whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

TDIU Claim

The Veteran's contentions and the record raises a continuing claim for entitlement to total disability based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In particular, his accredited representative asserts the Veteran has not worked since retirement, which the representative indicates has been due to his service-connected disabilities and warrants the award of a TDIU.  The Board notes he is currently service-connected for several orthopedic disabilities:  cervical spine disability (20 percent); lumbar spine degenerative disc disease (20 percent); lumbar radiculopathy of the left lower extremity (10 percent); left foot pes planus (10 percent); and right foot pes planus (10 percent).  The Veteran is also service-connected for hypertension (10 percent) and in receipt of an overall 60 percent disability.  As such, VA must determine whether the Veteran's service-connected disabilities impact his ability to secure or follow substantially gainful employment.

VA Compensation & Pension (C&P) Examinations

The Veteran's service-connected cervical spine and pes planus must be reexamined to reassess the severity of these respective disabilities.  The Board emphasizes that this appeal has been ongoing for several years, providing reason for obtaining a reexamination to determine its current severity.  His last C&P examination was in December 2005, so six (6) years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  As further reason for obtaining an examination, the Veteran claims that these disabilities are more severe than initially rated, and that the last examination was inadequate for rating purposes.  It is also observed that outpatient treatment records from 2006 and 2007 suggest an overall worsening of the Veteran's pathology.





Dingess Notice

The Veteran should be provided appropriate VCAA notification.  This notice letter must also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This letter should specifically advise him concerning the elements of a disability rating and an effective date.  

VA Outpatient Treatment Records

There may be more recent VA outpatient treatment records that the AMC must attempt to obtain.  According to the treatment records currently in the file, the Veteran was last seen at the Alexandria, Louisiana VA Medical Center (VAMC) in October 2007.  The RO has not attempted to obtain any more recent records from this facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notification under the Veterans Claims Assistance Act of 2000 (VCAA), compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.

2.  Obtain any of the Veteran's outstanding VA outpatient treatment records at the Alexandria VAMC, dated since October 2007.  Any negative development should be properly annotated into the claims file.

3.  After completing the requested development in action paragraphs #1 and #2, schedule the Veteran for an appropriate VA compensation examination to reassess the severity of the Veteran's cervical spine disability.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

Describe all symptoms caused by the service-connected cervical spine disability, as well as the severity of each symptom.  The examiner should report the range of motion measurements for the cervical spine in degrees.  The examiner should also address whether the cervical spine exhibits pain, weakened movement, excess fatigability, or incoordination on movement.  If feasible, the examiner should address whether there are additional degrees of loss of range of motion, due to any of the following:  (1) pain on use, including during flare- ups or upon repetitive motion; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

All limitation of function must be identified.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be expressly noted in the report.  

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should identify the limitation of activity imposed by the Veteran's service-connected cervical spine disability with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability has on the Veteran's economic adaptability. 

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

4.  After completing the requested development in action paragraphs #1 and #2, schedule the Veteran for an appropriate VA compensation examination to reassess the current nature, extent, and severity of his service-connected bilateral pes planus.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

The examiner should describe in detail all symptomatology associated with the Veteran's service-connected pes planus, and indicate whether it is best characterized as moderate, moderately-severe, severe or pronounced.  The examiner should provide a rationale for the assigned degree of severity.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on use or motion, weakness, excess fatigability, and/or incoordination associated with either foot.  All limitation of function must be identified.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be expressly noted in the report.  

The examiner should identify the limitation of activity imposed by the Veteran's service-connected bilateral pes planus with a full description of the effects the disabilities have upon his ordinary activities.  The examiner should also fully describe the impact the disabilities have on the Veteran's economic adaptability. 

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

5.  Upon completion of the above, readjudicate the claims for higher initial ratings for the service-connected cervical spine disability and bilateral pes planus.  The RO should also adjudicate the Veteran's claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate Supplemental SOC (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



